EXHIBIT 10.3

 

Name of Employee:                                No. of Shares:
                            

VALLEY NATIONAL BANCORP

RESTRICTED STOCK AWARD AGREEMENT

VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this
                     (the “Award Date”) hereby grants to                     
(the “Employee”), an employee of the Company, pursuant to the Company’s 2009
Long-Term Stock Incentive Plan (the “Plan”), shares of the Common Stock, no par
value, of the Company subject to the restrictions set forth herein (“Restricted
Stock”) in the amount and on the terms and conditions hereinafter set forth.

1. Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Employee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

2. Award of Restricted Stock; Escrow. The Company hereby awards the Employee
                     shares of Restricted Stock. The shares of Restricted Stock
awarded hereunder (the “Shares”) shall be placed in escrow with the Escrow Agent
selected by the Committee until all the restrictions (the “Restrictions”)
specifically set forth in this Agreement and in Section 8 of the Plan with
respect to the Shares shall expire or be canceled, at which time the Shares
shall be released from escrow and the Company shall issue to the Employee a
stock certificate with respect to such Shares, free of all Restrictions.
Restricted Stock shall have all dividends (including cash and stock dividends)
and voting rights as set forth in Section 8 of the Plan. However, dividends
(including cash and stock dividends) paid on the Restricted Stock shall be
deferred and held by the Escrow Agent until the Restrictions with respect to the
Shares upon which such dividends were paid expire or are canceled, at which time
the Company shall deliver to the Employee all such dividends, with interest, if
any. If the Employee forfeits any Shares awarded hereunder, such Shares and any
dividends (including cash and stock dividends) with respect thereto, with
interest, if any, shall automatically revert to the Company (without any payment
by the Company to the Employee) and shall no longer be held in escrow for the
Employee.

3. Restrictions (a) Vesting. The Shares and all related dividends shall not be
delivered to the Employee and may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Employee until such shares have vested in the
Employee in accordance with the following schedule:



--------------------------------------------------------------------------------

(b) Forfeiture. Shares not yet vested (and any related dividends (including cash
and stock dividends) and interest) shall be forfeited to the Company
automatically and immediately upon the Employee’s ceasing to be employed by the
Company and its Subsidiaries for any reason whatsoever, other than death or
Retirement (as such term is defined in the Plan). Upon termination of employment
by reason of death or Retirement (as such term is defined in the Plan), all
restrictions upon shares of Restricted Stock shall thereupon immediately lapse.

4. Accelerated Restricted Stock. With respect to an Employee who was at any time
a named executive officer (as determined under Item 402 of Regulation S-K of the
Exchange Act), the Share are subject to all the terms and conditions set forth
in the Plan regarding Accelerated Restricted Stock including, but not limited
to, the following:

 

  a. The retention requirements as provided in Section 8(c) of the Plan;

 

  b. The inclusion on the certificate issued by the Escrow Agent pursuant to
Section 8(e) of a legend restricting transfer of Shares subject to the retention
requirements as provided in Section 8(c) of the Plan; and

 

  c. The continued holding of the certificates representing the Accelerated
Restricted Stock until the expiration of the retention requirements as provided
in Section 8(c) of the Plan.

5. Registration. If Shares are issued in a transaction exempt from registration
under the Securities Act of 1933, as amended, then, if deemed necessary by
Company’s counsel, as a condition to the Company issuing certificates
representing the Shares, the Employee shall represent in writing to the Company
that he is acquiring the Shares for investment purposes only and not with a view
to distribution, and the certificates representing the Shares shall bear the
following legend:

“These share have not been registered under the Securities Act of 1933. No
transfer of the shares may be affected without an opinion of counsel to the
Company stating that the transfer is exempt from registration under the Act and
any applicable state securities laws or that the transfer of the shares is
covered by an effective registration statement with respect to the shares.”

6. Incorporation of Plan. The Employee hereby acknowledges receipt of a copy of
the Plan and represents and warrants that he or she has read and is familiar
with the terms and conditions of the Plan. The execution of this Agreement by
the Employee shall constitute the Employee’s acceptance of and agreement to all
of the terms and conditions of the Plan and this Agreement.

7. Notices. Except as specifically provided in the Plan or this Agreement, all
notices and other communications required or permitted under the Plan and this
Agreement shall be in writing and shall be given either by (i) personal delivery
or regular mail, in each case against receipt, or (ii) first class registered or
certified mail, return receipt requested. Any such communication shall be deemed
to have been given (i) on the date of receipt in the



--------------------------------------------------------------------------------

cases referred to in clause (i) of the preceding sentence and (ii) on the second
day after the date of mailing in the cases referred to in clause (ii) of the
preceding sentence. All such communications to the Company shall be addressed to
it, to the attention of its Secretary or Treasurer, at its then principal office
and to the Employee at his last address appearing on the records of the Company
or, in each case, to such other person or address as may be designated by like
notice hereunder.

8. Tax Withholding. If requested by the Employee, the Committee, in its
discretion, has the right to cancel Shares of Restricted Stock to be delivered
to the Employee having a Fair Market Value, on the day preceding the date of
vesting of the Restricted Stock, equal to the aggregate required tax withholding
in connection with such vesting, and to apply the value of such Shares of
Restricted Stock as payment for the Employee’s aggregate required tax
withholding for the vesting of any Shares of Restricted Stock. A sample form to
be used in making this request is attached.

9. Miscellaneous. This Agreement and the Plan contain a complete statement of
all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

VALLEY NATIONAL BANCORP     EMPLOYEE: By:        

 

      [Signature of Employee]



--------------------------------------------------------------------------------

VALLEY NATIONAL BANCORP

Tax Withholding Election Form

The undersigned has received, pursuant to the Company’s 2009 Long-Term Stock
Incentive Plan (the “Plan”), shares of the Common Stock, no par value, of the
Company (“Restricted Stock”) subject to the restrictions set forth in a
Restricted Stock Award Agreement (the “Agreement”) dated             .
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Plan.

With respect to the satisfaction of any and all withholding tax obligations
relating to the vesting of the Restricted Stock and pursuant to Section 7 (Tax
Withholding) of the Agreement, the undersigned hereby voluntarily elects (please
choose one and initial on the space provided):

 

—    (i)   to have the Company withhold a number of shares of Common Stock
otherwise issuable or deliverable sufficient to cover the undersigned’s
withholding tax obligations in connection with the vesting of the Restricted
Stock subject to the Agreement.

—

   (ii)   to withdraw the voluntary election dated                  in
connection with the vesting of the Restricted Stock subject to the Agreement.
This tax withholding election shall be deemed revoked by the undersigned when
the Company receives a superseding Tax Withholding Election Form where this item
(ii) is checked.

The undersigned understands that the Company may defer issuance and delivery of
Common Stock until all tax withholding requirements are satisfied.

The vesting of the Restricted Stock subject to the Agreement may at times occur
during a blackout period. In such an event, you would be unable to elect to have
shares of Common Stock withheld to cover withholding tax obligations. Thus,
consistent with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended,
where item (i) above is checked, this Tax Withholding Election Form serves as
your authorization to have the Company withhold a number of shares of Common
Stock otherwise issuable or deliverable sufficient to cover the undersigned’s
withholding tax obligations in connection with the vesting of the Restricted
Stock subject to the Agreement.

By executing this Tax Withholding Election Form, the undersigned represents and
warrants that as of the date hereof he/she is not aware of any material
nonpublic information with respect to the Company or any of its securities.

 

          Date   Employee                 Name